Title: To George Washington from James McHenry, 8 August 1796
From: McHenry, James
To: Washington, George


        
          Sir.
          War office 8 Augt 1796.
        
        I have received your letters of the 1st and 3d instant.
        The inclosed packet No. 1. contains the opinion of the Attorney General on the power of the President to pardon military

offences previous to the late act of Congress; and the form of a pardon for Lt Geddis for your signature.
        No. 2. contains the last dispatches from General Wayne, and copy of a letter which I have sent to General Wilkinson relative to his correspondence with Col. England, which as appeared to me, I could not with propriety have omitted to write.
        No. 3. Is the draught of a letter to Lt Col. Gaither, which if approved of you will be pleased to transmit as soon as convenient.
        No. 4. Is a letter from Gen. Pickens respecting the agent of Indian affairs in Georgia. With the greatest respect, I have the honour to be Sir your most obt St
        
          James McHenry
        
      